ROBERT F. KOHSMANN AND DIANE L. KOHSMANN V. BARBARA ESCUDERO AND CRAIG DANSHAW



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-349-CV





ROBERT F. KOHSMANN AND	APPELLANTS

DIANE L. KOHSMANN

V.



BARBARA ESCUDERO AND	APPELLEES

CRAIG DANSHAW



------------



FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants Robert F. Kohsmann and Diane L. Kohsmann attempt to appeal from a trial court order granting an “Interlocutory Summary Judgment” in favor of appellees Barbara Escudero and Craig Danshaw.  On October 3, 2005, we notified the Kohsmanns that we were concerned this court may not have jurisdiction over this appeal because the order appears to be a partial summary judgment that does not dispose of all issues in the case. 
 

We also informed the Kohsmanns that the appeal would be dismissed for want of jurisdiction unless they or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response. 

Because there is no final judgment or appealable interlocutory order, we dismiss this case for want of jurisdiction.  
See 
Tex. R. App. P. 
42.3(a), 43.2(f); 
Lehmann v. Har-Con Corp
., 39 S.W.3d 191, 192-93 (Tex. 2001). 



PER CURIAM



PANEL D
:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:
 November 3, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.